857 N.E.2d 375 (2006)
In re Conditional Admission of Applicant No. 26724, Jeffery Allan BARKES.
No. 94S00-0610-BL-359.
Supreme Court of Indiana.
November 29, 2006.

ORDER REVOKING CONDITIONAL LICENSE TO PRACTICE LAW
Jeffery Allan Barkes ("Respondent") was admitted to the Indiana bar on June 16, 2000. His admission was revoked by this Court on January 18, 2002. In response to a subsequent "Petition To Restore Conditional License To Practice Law" filed by Respondent, this Court readmitted Respondent under certain terms and conditions established by the Board of Law Examiners ("the Board") set out in Consent Agreement signed by the Respondent. See Admission and Discipline Rule 12 § 6(c). The Consent Agreement provided that any violation of the conditions of admission may result in further proceedings pursuant to Admission and Discipline Rule 12 § 10 to determine whether the Board should recommend revocation of his conditional admission.
Because of Respondent's failure to abide by the terms of his conditional admission, the Board scheduled Respondent to appear before the full Board on September 8, 2006, to show cause why his conditional admission should not be revoked. Respondent *376 did not appear. Accordingly, per Admission and Discipline Rule 12 § 10, the Board filed with this Court a "Notice of Recommendation of Revocation of Conditional Admission" ("Notice"), asking this Court to revoke Respondent's admission and recommended that Respondent not be permitted to submit a new application for three years. The Board also prepared certified findings in accordance with Admission and Discipline Rule 12 §§ 8 and 10, and those findings were attached to the Notice. The Notice and its attachments were also served on Respondent.
After reviewing the Notice, the Court issued an order on October 17, 2006, allowing Respondent thirty days within which to file any response. Respondent failed to file any response.
The Notice and attached certified findings establish that Respondent failed to abide by the terms of his conditional admission. Based on the Notice and certified findings, as well as Respondent's failure to respond thereto, the Court finds that the license of Jeffery Allan Barkes to practice law in Indiana should be, and hereby is, REVOKED, effective immediately. Further, Respondent SHALL NOT SUBMIT a new application for admission to the Bar of Indiana for a period of three years from the date of this order.
The Clerk is directed to provide notice of this order in accordance with Admission and Discipline Rule 23 § 3(d) and to provide the Clerk of the U.S. Court of Appeals for the Seventh Circuit, and the clerks of each of the U.S. District Courts and U.S. Bankruptcy Courts of this state with Respondent's personal and business addresses.
In addition, the Clerk is further directed to send a copy of this order to Respondent by certified mail, return receipt requested, to both his personal and business addresses. Copies of the order are also to be sent to Mary Godsey, Executive Director of the State Board of Law Examiners; to the Supreme Court Administrator; to Donald Lundberg, Executive Secretary of the Supreme Court Disciplinary Commission; to LexisNexis; and to West Group for publication in the bound volumes of this Court's decisions.
All Justices concur.